DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 10-12, 14, 16-17, 19-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan et al. (WO 2018/174846 A1).
Regarding claim 1, Khan discloses a data analytics method, comprising:

obtaining, by the user plane data processing network element based on the at least one matching condition, a service type associated with user plane data or an execution rule associated with user plane data (par.[0013 – 0014] which discloses that based upon conditions a certain rule is implemented. Fig.4 par.[0032 – 0039] describes a PCF which has received a rules from the NWDA and sends the rule to the enforcement function. From par.[0013 – 0014] the UPF is the enforcement function which is configured to enforce the rules upon the user plane).

Regarding claims 2 and 11, Khan discloses:

determining, by the user plane data processing network element, a matching condition that the user plane data satisfies, wherein the matching condition that the user plane data satisfied is comprised in the at least one matching condition (par.[0014] discloses that if downlink data rate for a specific user equipment (UE) if the UE is a GOLD subscriber and is located in a certain place); and
obtaining, by the user plane data processing network element, the execution rule that is from a policy control network element and that corresponds to the matching condition that the user plane data satisfies (par.[0014] describes the Policy Control Function (PCF) discloses policies/rules which are propagated to enforcement points, for example, “The first example policy specifies that Rulel is propagated to an enforcement point (such as UPF 140) if conditionl evaluates to "true" on the basis of the input information used to determine the value of conditionl and condition2 evaluates to "true" on the basis of the input information used to determine the value of condition2. A second example of a policy can be represented as: IF (subscriber==Gold AND location==Acme_Enterprise) then set Max_DL_Rate=50Mbps, The second example policy specifies that an enforcement point (such as UPF 140) is instructed to permit a maximum downlink data rate of 50 megabits per second (Mbps) to a session with the user equipment 105 if the corresponding subscriber has a GOLD subscription and the user equipment is located on the premises of the Acme Enterprise).; or

Regarding claims 3 and 12, Khan discloses:
 processing, by the user plane data processing network element, the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data (par.[0014] which recites, in part, “.IF (subscriber==Gold AND location==Acme_Enterprise) then set Max_DL_Rate=50Mbps, The second example policy specifies that an enforcement point (such as UPF 140) is instructed to permit a maximum downlink data rate of 50 megabits per second (Mbps) to a session with the user equipment 105 if the corresponding subscriber has a GOLD subscription and the user equipment is located on the premises of the Acme Enterprise”).
Regarding claims 5 and 14, Khan discloses:
wherein the processing, by the user plane data processing network element, the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data comprises:
forwarding, by the user plane data processing network element, the user plane data based on service priority information indicated in the execution rule associated with the user plane data; or 
adding, by the user plane data processing network element, label information of the service type for the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data; or 

performing, by the user plane data processing network element, charging statistics on the user plane data based on the service type associated with the user plane data or policy and charging rules associated with the user plane data (par.[0001, 0014 0013,  and 0035] discloses that the policy can be used to control charging and QoS and that the UPF enforces rules and routes the packets).

Regarding claims 7 and 16, Khan discloses: 
determining, by the user plane data processing network element, that the user plane data has all or some of matching features of one matching condition, and meets a condition that the all or some of the matching features satisfy (par.[0014] which recites, in part, “As used herein, the term "policy" refers to rules that are enforced dependent upon results of evaluating a set of conditions on the basis of input information. A first example of a policy can be represented as:
IF (conditionl AND condition2) then Rulel
The first example policy specifies that Rulel is propagated to an enforcement point (such as UPF 140) if conditionl evaluates to "true" on the basis of the input information used to determine the value of conditionl and condition2 evaluates to "true" on the basis of the input information used to determine the value of condition2”).
Regarding claims 8 and 17, Khan discloses:

selecting, by the user plane data processing network element, some matching conditions from the at least one matching condition based on the some one or more matching features (par.[0014]); and 
determining, by the user plane data processing network element based on the selected some matching conditions, the matching condition that the user plane data satisfies (par.[0014]).

Regarding claims 10, Khan discloses a data analytics apparatus, comprising:
a transceiver unit, configured to:
obtaining, by a user plane data processing network element, at least one matching condition (par.[0013 – 0014] discloses a UPF that “that manages routing of packets in the communication system 100 and enforces policy-based rules, as discussed herein.” Also, “The first example policy specifies that rule is propagated to an enforcement point (such as UPF 140) “) that is from a data analytics network element (par.[0050 – 0051] which recites, in part, “The PCF may evaluate policies and make decisions using information available to it, for example from a Network Data Analytics platform (NWDA)” The PCF as described in par.[0013] forwards the rule to the UPF), wherein each of the at least one matching condition corresponds to at least one service type or at least one execution rule (par.[0013 – 0014] which describes conditions and 
obtaining, by the user plane data processing network element based on the at least one matching condition, a service type associated with user plane data or an execution rule associated with user plane data (par.[0013 – 0014] which discloses that based upon conditions a certain rule is implemented. Fig.4 par.[0032 – 0039] describes a PCF which has received a rules from the NWDA and sends the rule to the enforcement function. From par.[0013 – 0014] the UPF is the enforcement function which is configured to enforce the rules upon the user plane).

Regarding claim 19, Khan discloses a system, comprising: data analytics apparatus, comprising:
a user plane data processing network element, configured to at least one matching condition (par.[0013 – 0014] discloses a UPF that “that manages routing of packets in the communication system 100 and enforces policy-based rules, as discussed herein.” Also, “The first example policy specifies that rule is propagated to an enforcement point (such as UPF 140) “) that is from a data analytics network element (par.[0050 – 0051] which recites, in part, “The PCF may evaluate policies and make decisions using information available to it, for example from a Network Data Analytics platform (NWDA)” The PCF as described in par.[0013] forwards the rule to the UPF), wherein each of the at least one matching condition corresponds to at least one service type or at least one execution rule (par.[0013 – 0014] which describes conditions and 
obtaining, by the user plane data processing network element based on the at least one matching condition, a service type associated with user plane data or an execution rule associated with user plane data (par.[0013 – 0014] which discloses that based upon conditions a certain rule is implemented. Fig.4 par.[0032 – 0039] describes a PCF which has received a rules from the NWDA and sends the rule to the enforcement function. From par.[0013 – 0014] the UPF is the enforcement function which is configured to enforce the rules upon the user plane).
Regarding claim 20, Khan discloses wherein the user plane data processing apparatus is further configured to process the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data (par.[0013 – 0014]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan as applied to claim 1 in view of Ke (WO 2017/222344 A1).
Regarding claims 4 and 13, Khan discloses:
processing, by the user plane data processing network element, the user plane data based on the service type associated with the user plane data or the execution rule associated with the user plane data (see rejection above). 
Khan does not disclose:
determining, by the user plane data processing network element, that a destination address of the user plane data is an address of a terminal device, and the terminal device is in an idle state; and sending, by the user plane data processing network element, paging priority information of the terminal device to a session management network element based on the service type associated with the user plane data or the execution rule associated with the user plane data.

determining, by the user plane data processing network element, that a destination address of the user plane data is an address of a terminal device, and the terminal device is in an idle state (par.[0061] which recites, in part, “When the UE is in an idle state, or is inactive, the radio access network still retains the UE context, and the core network (e.g. MME, SGW, AMF, SMF, UPF)”); and 
sending, by the user plane data processing network element, paging priority information of the terminal device to a session management network element based on the service type associated with the user plane data or the execution rule associated with the user plane data (par.[0061] which recites, in part, “When there is uplink data, the core network (e.g., SGW, UPF) transmits the data of the UE to the base station, if the UE has been in the idle state, or is inactive (e.g., the connection between the UE and the base station is released, is suspended, or is inactive), the base station may initiate a paging for the UE”, par.[0107, 121, 0134 – 0135]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Khan with the methods as discussed in Ke. The motivation/suggestion would have been to provide service continuity in a mobile communications network.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Yu (CN 108574969 A).
Regarding claims 9 and 18, Khan discloses the method of claim 8, but does not disclose:

the selecting, by the user plane data processing network element, some matching conditions from the at least one matching condition based on the some one or more matching features comprises (par.[0347 – 0349] which recites, in part, “UPF matching data packet”): 
selecting, by the user plane data processing network element from the at least one matching condition, the matching condition of which IP 5-tuple information is consistent with the IP 5-tuple information of the user plane data (par.[0347 – 0349] disclose that the UPF uses the 5-tuple information for matching and forwarding the data packet down the appropriate tunnel).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Khan with the methods as discussed in Yu. The motivation/suggestion would have been to allow the UPF to appropriately forward the user data. 




Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/           Primary Examiner, Art Unit 2411